DETAILED ACTION
Response to Amendment
The response was received 1/9/21. Claims 11-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks, page 6:
“An electronic terminal disclaimer is being submitted via EFS-web to overcome these rejections. Thus, withdrawal of these rejections is respectfully requested.”

, filed 1/9/21, with respect to double patenting have been fully considered and are persuasive.  The double patenting rejection of claims 11-20 in the Office action of 10/19/20, starting page 5 has been withdrawn. 
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in the Office action of 10/19/20, page 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barequet (Piecewise-Linear Interpolation between Polygonal Slices*) is pertinent for teaching “interpolating” between “slices” by “raster inter-polation…where…each pixel is either white or black” and 3D printing to one of ordinary skill (via “NC (numerically con-trolled) or an RP (rapid prototyping) machine”) thereof via page 251, right column, 1st full paragraph 
“The problem of reconstructing the boundary of a solid object from a series of parallel planar cross sections has attracted much attention in the literature during the past two decades. The main motivation for this problem comes from medical imaging applications, where cross sections of human organs, such as bones, tumors, and tissues, are obtained by CT (computed tomography) or MRI (mag- netic resonance imaging) apparata. These cross sections, hereafter called slices, are the basis for interpolating the boundary surface of the organ. The interpolated object can then be displayed in graphics applications, or (more recently) even manufactured by an NC (numerically con-trolled) or an RP (rapid prototyping) machine. Another motivation for this problem is the nondestructive digitiza-tion of objects: after an object is scanned by an echo-graphic or an X-ray apparatus, the obtained slices are used for the reconstruction of the original object. Yet another motivation is the reconstruction of a three-dimensional model of a terrain from topographic elevation contours.
Many solutions were suggested for the pure raster inter-polation. These usually handle two raster images, where nesting, each pixel is either white or black, or assigned a gray level taken from a fixed range. The interpolation produces one or more intermediate raster images, which smoothly and locally turn the first image into the second one. Then, the bounding surface is detected using other methods, such as edge detection techniques, for identifying places of transition from the inside to the outside of the object. In the gray level case, these methods include some thresholding mechanism which decides which levels are ‘‘inside’’ the solid object and which are not. Cline et al. [7, 22] attempted to convert directly the voxel data into a polyhedral surface, suggesting the marching cubes technique, which produced very small triangles whose size was roughly the same as that of the input voxels.”

wherein “raster” is defined via Dictionary.com, emphasis added:





noun
1	Television. a pattern of scanning lines covering the area upon which the image is projected in the cathode-ray tube or liquid crystal display of a television set or other screen.
2	Digital Technology. a set of horizontal lines composed of individual pixels, used to form an image on a screen or in matrix printing.

BRITISH DICTIONARY DEFINITIONS FOR RASTER
raster
noun
1	a pattern of horizontal scanning lines traced by an electron beam, esp on a television screen
verb
2	to use web-based technology to turn a digital image into a large picture composed of a grid of black and white dots

However, Barequet does not anticipate or render obvious claim 11’s & 20’s interpolation when considered as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        

/ANDREW M MOYER/Primary Examiner, Art Unit 2663